Status of the Application
This Office Action is in response to the Amendment and Remarks filed 27 April 2021.
The objection to the specification is withdrawn in view of Applicant’s amendment.
The specific rejections of claims 5-13 and 15-19 are now moot as said claims have been cancelled. Arguments directed to any rejection maintained directed to new claims 24-39 will be addressed.
Election/Restrictions
Claims 1-4, 14 and 20-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 October 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to because the Petition filed under 37 CFR 1.84 on 27 April 2021 was dismissed in the Office Petition Decision mailed 5 May 2021.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over BASF Agro B.V. (WO 2015/092706) in view of NCBI Reference Sequence WP_015224927.1 (19 May 2013).
BASF Agro B.V. teach modifying the protoporphyrinogen oxidase (protox) of Crinalium of SEQ ID NO: 92 at amino acids P84, R85, A166, N366 and F367 in Table 2a on page 60 and Table 2b on pages 62-74 (a copy of SEQ ID NO: 92 from U.S. Provisional Application 61/817,360 is attached to this Office action for reference). These amino acids correspond to P84, R85, A162, N362 and F363 of instant SEQ ID NO: 5. BASF Agro B.V. teach that the modifications are for the purpose of producing a protox (PPO) enzyme which is resistant or tolerant to a “PPO inhibiting herbicide” at claim 1 on page 206. BASF Agro B.V. teach producing a transgenic plant expressing the modified PPO polypeptide at claim 5 on page 206. BASF Agro B.V. teach making a transgenic plant expressing a modified PPO polypeptide having tolerance to the PPO-inhibitors saflufenacil on page 205, and futafenacil, butafenacil, acifluorfen, lactofen and bifenox on page 203. BASF Agro B.V. teach that the exemplified invention can be stacked with any combination of polynucleotide sequences of interest in order to create plants with desired phenotype on page 10, lines 16-21. BASF Agro B.V. teach that the additional polynucleotide sequences in a preferred embodiment is at least one additional heterologous nucleic acid sequence encoding a herbicide tolerance enzyme on page 11, lines 11-20.
	Concerning the modifications recited in new claims 24 and 25; BASF Agro B.V. teach and specifically motivate one of ordinary skill in the art in Claim 2 to modify the equivalent Arg85 of instant SEQ ID NO: 5 (Arg128 of SEQ ID NO: 1) to Alanine or Leucine; and the equivalent Phe363 of instant SEQ ID NO: 5 (Phe420) to Methionine, Valine, Leucine, Cysteine, Isoleucine or Threonine. BASF Agro B.V. teach that the mutated PPO can have an amino acid substitution at both positions.

	NCBI Reference Sequence WP-015224927.1 teaches the amino acid sequence of instant SEQ ID NO: 5 and identifies such as a protoporphyrinogen oxidase.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of BASF Agro B.V. by using the PPO polypeptide taught by NCBI to produce an herbicide tolerant PPO having the substitutions at the specific amino acid positions to produce a recombinant vector and an herbicide tolerant transformed plant as recited in the instant claims. It would have been obvious to use such a modified PPO polypeptide to produce a herbicide tolerant transgenic plant cell and plant as taught by BASF Agro B.V. and to stack in additional polynucleotides encoding other herbicide tolerance enzymes as taught by BASF Agro B.V..  BASF Agro B.V. teach that you can stack a PPO-herbicide tolerant polypeptide encoding polynucleotide with a polynucleotide encoding an EPSPS, GAT, PAT and/or ALS herbicide tolerant polypeptide. Given the success of BASF Agro B.V., one of ordinary skill in the art would have had a reasonable expectation of success. Further, one of ordinary skill in the art would have been motivated to modify the NCBI polypeptide because PPO-herbicide tolerant plants would have been highly desirable.
	Applicant argues that SEQ ID NO: 92 taught by BASF Agro B.V. merely share a sequence homology (identity) of about 63% with the instant SEQ ID NO: 5 (page 16 of the Remarks). Applicant argues that as demonstrated in Exhibit 2 of Rule 1.132 Declaration submitted herewith, the resistances of the instantly claimed CyPPO8 A162L to PPO inhibiting herbicide tiafenacil is much superior than that of A168L mutant of Crinalium PPO (SEQ ID NO: 92 of WO 2015/092706). Applicant argues that the resistances of the instantly claimed CyPPO8 F363M/L/V is much superior than that of F367 mutants of Crinalium PPO (SEQ ID NO: 92 of WO 2015/092706). Applicant argues that the employment of SEQ ID NO: 5 and mutation of the specific sites for resistances to PPO inhibiting herbicide cannot be readily conceived by one of ordinary skill in the art even in light of BASF Agro B.V. (page 17 of the Remarks).
	Applicant’s arguments have been fully considered but are not found to be persuasive. Concerning Applicant’s arguments directed to “unexpected results” the Examiner notes that the claims are not commensurate in scope with said asserted unexpected results. The Examiner does note that BASF Agro B.V. does literally motivate one of ordinary skill in the art to modify the F363 and R85 amino acid equivalents recited in the instant claims for the purposes of creating an herbicide tolerant transgenic plant, and that such a modification would have been considered routine in the instant art before the effective filing date of the instant claims.
	See In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983) which teach that the evidence of non-obviousness should be commensurate with the scope of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.



/David H Kruse/
Primary Examiner, Art Unit 1663